                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                           4:18CR3058

      vs.
                                                          ORDER
NELSON NICOLAS NUNEZ-ACOSTA,
and FELIPE GENAO MINAYA,

                  Defendants.


      Defendant Minaya has moved to continue the trial, (Filing No. 81), because
Defendant needs additional time to investigate this case and prepare for trial.
The motion to continue is unopposed. Based on the showing set forth in the
motion, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant Minaya’s motion to continue, (Filing No. 81), is granted.

      2)    As to both defendants, the trial of this case is set to commence
            before the Honorable John M. Gerrard, Chief United States District
            Judge, in Courtroom 1, 100 Centennial Mall North, United States
            Courthouse, Lincoln, Nebraska, at 9:00 a.m. on December 2, 2019,
            or as soon thereafter as the case may be called, for a duration of
            four (4) trial days. Jury selection will be held at commencement of
            trial.

      3)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and as to both defendants, the additional time arising as a
            result of the granting of the motion, the time between today’s date
            and December 2, 2019, shall be deemed excludable time in any
            computation of time under the requirements of the Speedy Trial Act,
            because although counsel have been duly diligent, additional time is
            needed to adequately prepare this case for trial and failing to grant
            additional time might result in a miscarriage of justice. 18 U.S.C. §
            3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
     provided under this court’s local rules will be deemed a waiver of any
     right to later claim the time should not have been excluded under the
     Speedy Trial Act.

August 26, 2019.
                                    BY THE COURT:

                                    s/ Cheryl R. Zwart
                                    United States Magistrate Judge
